EXHIBIT 10.2


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 11, 2007, by and among SmartVideo™ Technologies, Inc., a Delaware
corporation, d/b/a uVuMobile™ (the “Company”), and the investors signatory
hereto (each an “Investor” and collectively, the “Investors”).


This Agreement is made pursuant to that certain General Release and Settlement
Agreement, dated January 11, 2007 between the Company and the Investors (the
“Settlement Agreement”).


The Company and the Investors hereby agree as follows:


1.    Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Settlement Agreement shall have the meanings given such terms
in the Settlement Agreement. As used in this Agreement, the following terms
shall have the following meanings:


“Advice” shall have the meaning set forth in Section 6(b).


“Agreement” shall have the meaning set forth in the first paragraph hereto.


“Blackout Period” shall have the meaning set forth in Section 2(b).


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock, par value $0.001 of the Company.


“Company” shall have the meaning set forth in the first paragraph hereto.


“Effectiveness Date” means April 5, 2007, provided, that, if the Commission
notifies the Company that the Registration Statement will be reviewed and is
subject to comment by the Commission (a “Commission Review”), then the Company
shall use its best efforts to have the Registration Statement declared effective
by the Commission as soon as reasonably practicable following the Commission
Review, and the Effectiveness Date shall mean the date the Registration
Statement is declared effective by the Commission.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.  


“Filing Date” means February 12, 2007.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 
 

--------------------------------------------------------------------------------

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).


“Indemnifying Party” shall have the meaning set forth in Section 5(c).


“Investor” or “Investors” shall have the meaning set forth in the first
paragraph hereto.


“Losses” shall have the meaning set forth in Section 5(a).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means the Shares, together with any securities issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.


“Registration Statement” means the registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Settlement Agreement” shall have the meaning set forth in the second paragraph
hereto.

 
-2-

--------------------------------------------------------------------------------

 

“Shares” means the 6,000,000 shares of Common Stock issued to the Investors
pursuant to the Settlement Agreement in the respective amounts as determined
pursuant to the Settlement Agreement.


“Special Counsel” means Alan L. Frank, special counsel to the Investors.


2.    Registration.


(a)    On or prior to the Filing Date, the Company shall prepare and file with
the Commission a Registration Statement on Form S-1 or any other appropriate
form covering the resale of all Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415; provided, that, the parties
agree that the Registration Statement shall contain (except if otherwise
directed by the Holders) the “Plan of Distribution” attached hereto as Annex A.
The Company shall use its best efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event on or prior to the Effectiveness Date, and
shall use its best efforts to keep each Registration Statement continuously
effective under the Securities Act, subject to Section 2(b) hereof, until the
date which is five years after the date that such Registration Statement is
declared effective by the Commission or such earlier date when all Registrable
Securities covered by such Registration Statement have been sold or may be sold
without volume restrictions pursuant to Rule 144(k) promulgated by the
Commission pursuant to the Securities Act, as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent (the “Effectiveness Period”).


(b)    Notwithstanding anything herein to the contrary, the Company shall have
the right to suspend the use of the Registration Statement for a period of not
greater than thirty (30) consecutive days and for not more than seventy-five
(75) days in any twelve (12) month period (“Blackout Period”), if, in the good
faith opinion of the Board of Directors of the Company, after consultation with
counsel, material, nonpublic information exists (including without limitation,
due to the passage of time or the existence of pending material corporate
developments) the public disclosure of which would be necessary to cause the
Registration Statement to be materially true and to contain no material
misstatements or omissions, and in each such case, where, in the good faith
opinion of the Board of Directors, such disclosure will require time to develop
or would be reasonably likely to have a material adverse effect on the Company.
The Company must give the Investors written notice promptly upon knowledge that
a Blackout Period (without indicating the nature of such Blackout Period) will
occur. Upon the conclusion of a Blackout Period the Company shall provide the
Investors written notice that the Registration Statement is again available for
use.


3.    Registration Procedures


   In connection with the Company’s registration obligations hereunder, the
Company shall:


(a)    Not less than two business days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall

 
-3-

--------------------------------------------------------------------------------

 

furnish to Special Counsel copies of all such documents proposed to be filed,
other than exhibits to any such filing.


(b)    Subject to Section 2(b), (i) prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Securities
for the Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible, and in any event within twenty business days, to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.


(c)    Notify the Holders of Registrable Securities to be sold and their Special
Counsel as promptly as reasonably possible (and, in the case of (i)(A) below,
not less than two business days prior to such filing) (i)(A) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement; and (C) with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or any other
Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.


(d)    Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 
-4-

--------------------------------------------------------------------------------

 

(e)    Furnish to each Holder and their Special Counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.


(f)    Promptly deliver to each Holder and their Special Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.


(g)    Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders and their Special Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, that, the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified,
nor shall the Company be subject to any material tax in any such jurisdiction
where it is not then so subject.


(h)    Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may reasonably request.


(i)    Subject to Section 2(b), upon the occurrence of any event contemplated by
Section 3(c)(v), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither such Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


(j)    The Company may require each selling Holder to furnish to the Company (i)
a certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and the controlling person thereof, if applicable, (ii) a
description of any material relationship between such Holder and the Company,
its predecessors or affiliates, within the past three years and (iii) any other
information required for inclusion in any document to be filed with or furnished
to the Commission.

 
-5-

--------------------------------------------------------------------------------

 



4.    Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the trading market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. Other than as set forth herein, the
Holders shall bear each of their own expenses, including any underwriter
discounts or fees and any accounting fees or expenses or legal fees, including
fees of Special Counsel.


5.    Indemnification.


(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys' fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
such Holder has approved Annex A hereto for this purpose) or (2) in the case of
the suspension of the use of the Registration

 
-6-

--------------------------------------------------------------------------------

 

Statement pursuant to Section 2(b) or an occurrence of an event of the type
specified in Section 3(c)(ii)-(v), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is suspended, outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(b). The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.


(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Holder to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (1) such untrue statements or
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder's proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by such Holder expressly for use in a Registration Statement
(it being understood that such Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (2) in the case of the suspension of the use of the
Registration Statement pursuant to Section 2(b) or an occurrence of an event of
the type specified in Section 3(c)(ii)-(v), the use by such Holder of a
suspended, outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is suspended, outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(b).


(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought, asserted or threatened against any person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party shall promptly notify
the person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

 
-7-

--------------------------------------------------------------------------------

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within fifteen business days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that, the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).


(d)    Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 
-8-

--------------------------------------------------------------------------------

 



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.    Miscellaneous


(a)    Compliance; Agreements. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement. Each Holder that is affiliated with a registered
broker-dealer further covenants and agrees that, at the time it acquires the
Registrable Securities pursuant to the Settlement Agreement, it will not have
any agreement or understanding, directly or indirectly, with any person to
distribute any of such Registrable Securities. Each Holder acknowledges that it
may not use Registrable Shares to cover short sales of Common Sock made prior to
the date on which the Registration Statement is declared effective by the
Commission.


(b)    Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities pursuant to the Settlement Agreement that, upon receipt
of a notice from the Company of the suspension of the use of a Registration
Statement pursuant to Section 2(b) or the occurrence of any event of the kind
described in Section 3(c), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder's
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.


(c)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority in interest of the then outstanding Registrable Securities.


(d)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and

 
-9-

--------------------------------------------------------------------------------

 

effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 6:30 p.m. (New York City time) on a business day, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Agreement
later than 6:30 p.m. (New York City time) on any date and earlier than 11:59
p.m. (New York City time) on such date, (iii) the business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth in
the Settlement Agreement or such other address as may be designated in writing
hereafter, in the same manner, by such person.


(e)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Neither the Company nor any Holder
may assign its rights or obligations hereunder without the prior written consent
of each Holder, with respect to the Company, and of the Company, with respect to
a Holder.


(f)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.


(g)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Georgia, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the State of Georgia. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Georgia for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of
this Agreement), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any

 
-10-

--------------------------------------------------------------------------------

 

provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.


(h)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(i)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


(j)    Independent Nature of Investors' Obligations and Rights. The obligations
of each Investor hereunder are several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.


*******************



 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


SMARTVIDEO™ TECHNOLOGIES, INC.
(d/b/a uVuMobile™)
 
By: /s/ William J. Loughman

--------------------------------------------------------------------------------

Name: William J. Loughman
Title: Chief Financial officer
 
INVESTORS:
 
/s/ Bruce Breit

--------------------------------------------------------------------------------

BRUCE BREIT
 
 
/s/ Donna Breit

--------------------------------------------------------------------------------

DONNA BREIT
 
 
/s/ Robert A. Breit

--------------------------------------------------------------------------------

ROBERT A. BREIT
 
 
/s/ James L. Chittaro

--------------------------------------------------------------------------------

JAMES L. CHITTARO
 
 
/s/ John Cohen

--------------------------------------------------------------------------------

JOEL COHEN
 
 
/s/ Robert Gruen

--------------------------------------------------------------------------------

ROBERT GRUEN
 
 
/s/ Lawrence Hanson

--------------------------------------------------------------------------------

LAWRENCE HANSON
 
 
/s/ Richarg Himmelman

--------------------------------------------------------------------------------

RICHARD HIMMELMAN
 
 
/s/ Ronald Himmelman

--------------------------------------------------------------------------------

RONALD HIMMELMAN
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
/s/ Karyn Keller

--------------------------------------------------------------------------------

KARYN KELLER
 
 
/s/ Peter M. Vilim

--------------------------------------------------------------------------------

PETER M. VILIM
 
 
/s/ Robert Winskowicz

--------------------------------------------------------------------------------

ROBERT WINSKOWICZ
 
 
/s/ William B. Bandy

--------------------------------------------------------------------------------

WILLIAM B. BANDY
 
 
/s/ Thomas Bivens

--------------------------------------------------------------------------------

THOMAS BIVENS
 
 
/s/ J. Mark Leho

--------------------------------------------------------------------------------

J. MARK LEHO
 
 
/s/ Christopher Devone

--------------------------------------------------------------------------------

CHRISTOPHER DEVONE
 
 
/s/ Richard J. Seifert

--------------------------------------------------------------------------------

RICHARD J. SEIFERT
 
 
/s/ Rita M. Seifert

--------------------------------------------------------------------------------

RITA M. SEIFERT
 
 
/s/ John L. Walters

--------------------------------------------------------------------------------

JOHN L. WALTERS
 
 
/s/ Robert T. Campbell

--------------------------------------------------------------------------------

ROBERT T. CAMPBELL
 
 
/s/ Steven Himmelman

--------------------------------------------------------------------------------

STEVEN HIMMELMAN
 
 
/s/ Brian Boxer

--------------------------------------------------------------------------------

BRIAN BOXER
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
/s/ Vittoriano Diluzio

--------------------------------------------------------------------------------

VITTORIANO DILUZIO
 
 
/s/ Jerry Bratton

--------------------------------------------------------------------------------

JERRY BRATTON
 
 
/s/ Darren Breitkreuz

--------------------------------------------------------------------------------

DARREN BREITKREUZ
 
 
/s/ Alan L. Frank, Esquire

--------------------------------------------------------------------------------

ALAN L. FRANK, ESQUIRE
 
 
-14-

--------------------------------------------------------------------------------

 
 
ANNEX A


PLAN OF DISTRIBUTION


The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:



 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits investors;




 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;




 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;




 
·
an exchange distribution in accordance with the rules of the applicable
exchange;




 
·
privately negotiated transactions;




 
·
to cover short sales and other hedging transactions made after the date that the
registration statement of which this prospectus is a part is declared effective
by the Securities and Exchange Commission (“SEC”);




 
·
Broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;




 
·
a combination of any such methods of sale; and




 
·
any other method permitted pursuant to applicable law.



The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the investor of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of common stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending the list of Selling
Stockholders to include

 
A-1

--------------------------------------------------------------------------------

 

the pledgees, transferees or other successors in interest as Selling
Stockholders under this prospectus.
 
Upon our being notified in writing by a Selling Stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon our being
notified in writing by a Selling Stockholder that a donee or pledgee intends to
sell more than 500 shares of common stock, a supplement to this prospectus will
be filed if then required in accordance with applicable securities law.


The Selling Stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.


The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
securities will be paid by the Selling Stockholders and/or the purchasers of the
securities.


The Selling Stockholder that is affiliated with a registered broker-dealer has
confirmed to us that, at the time it acquired the securities subject to the
registration statement of which this prospectus is a part, it did not have any
agreement or understanding, directly or indirectly, with any person to
distribute any of such securities. The Company has advised each Selling
Stockholder that it may not use shares registered on the registration statement
of which this prospectus is a part to cover short sales of our common stock made
prior to the date on which such registration statement was declared effective by
the SEC.
 
The Company is required to pay certain fees and expenses incident to the
registration of the shares. The Selling Stockholders shall bear each of their
own fees and expenses, including but not limited to, the fees and disbursements
of counsel to the Selling Stockholders. The Company has agreed to indemnify the
Selling Stockholders against certain losses, claims, damages and liabilities.
The Company has agreed to use its best efforts to keep this prospectus effective
until the earlier of (i) the date that is five years after the date the
Registration Statement, of which this Prospectus is a part, is declared
effective by the SEC and (ii) the date when all securities covered by the
Registration Statement, of which this Prospectus is a part, have been sold or
may be sold without volume restrictions pursuant to Rule 144(k) of the
Securities Act.
 
 
A-2

--------------------------------------------------------------------------------

 

